DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Furuki et al. (WO2016052360, of record and submitted 3/12/19 and for which English language equivalent application US 2017/0192145 is used as the citation copy) in view of Oh et al. (US 2016/0025913, “Oh”), in view of Jeon et al. (US 2014/0307317, “Jeon”), do not disclose or suggest: An optical filter for anti-reflection comprising: a polarizer having an absorption axis formed in one direction, an optical compensation layer, a first retardation film having an Nz value of 0.8 to 1.2 according to Equation 1, and having an in-plane slow axis forming 43 degrees to 47 degrees with the absorption axis of said polarizer, wherein said optical compensation layer comprises a third retardation film having an Nz value of -4.0 or less according to Equation 1 or satisfying Equation 2; a second retardation film having an Nz value of -4.0 or less in Equation 1; wherein each of the second retardation film and the third retardation film is a C plate and has a thickness-direction retardation value of 0 nm to 200 nm:|Equation 1: Nz = (nx-nz)/(nx-ny).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ANTHONY J FROST/Primary Examiner, Art Unit 1782